Citation Nr: 0808564	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  02-02 911	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD) prior to November 17, 2005.  

2.  Entitlement to an evaluation in excess of 50 percent for 
service-connected PTSD.  

3.  Entitlement to separate 10 percent ratings for the 
service-connected bilateral tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from September 
1951 to September 1954 and was awarded the Purple Heart 
Medal.  

The issue of an increased initial evaluation for service-
connected PTSD, evaluated as 30 percent disabling prior to 
November 17, 2005, and as 50 percent disabling beginning on 
November 17, 2005, was remanded by the Board of Veterans' 
Appeals (Board) in July 2006 to the RO for additional 
development.  

The veteran's appeal has been advanced on the Board's docket 
due to his age.  See 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2006).  


FINDINGS OF FACT

1.  The manifestations of the service-connected PTSD include 
insomnia, recurring nightmares and intrusive memories of 
Korea, some difficulty concentrating, hypervigilance, 
irritability, depression, and fear of crowds and more nearly 
approximate occupational and social impairment with reduced 
reliability and productivity beginning on February 10, 2003.  

2.  The service-connected PTSD is not shown to produce 
suicidal ideation, obsessional rituals which interfere with 
routine activities, intermittently illogical or irrelevant 
speech, near-continuous panic or depression affecting the 
ability to function, spatial disorientation, or neglect of 
personal appearance and hygiene.  

3.  The veteran is already receiving the maximum rating of 10 
percent assignable for service-connected tinnitus under 
applicable criteria.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation of 50 
percent for the service-connected PTSD have been met 
beginning February 10, 2003.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130 including 
Diagnostic Code 9411 (2007).  

2.  The criteria for the assignment of an initial rating in 
excess of 50 percent for service-connected PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130 including Diagnostic Code 9411 (2007).

3.  There is no legal basis for the assignment of a separate 
evaluation of 10 percent for the service-connected tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87 including 
Diagnostic Code 6260 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Notice to the veteran was not sent in this case until later 
in the claims process.  Nevertheless, the RO sent the veteran 
a letter in January 2005 in which he was informed of the 
requirements needed to establish entitlement to an increased 
rating for PTSD.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was 
subsequently added to the claims files.  

The veteran was advised in the letter to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

The Board notes that the veteran was informed in October 2007 
that an effective date would be assigned if an increased 
rating claim was granted.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The evidence on file 
includes VA psychiatric examinations, including in April 
2007.  

The Board concludes that all available evidence that is 
pertinent to the PTSD claim decided herein has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on this issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his PTSD claim.  The 
Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Increased Rating Claims

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2007).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  


PTSD

Schedular Criteria

A 30 percent evaluation for psychiatric disability is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent evaluation for psychiatric disability is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (for example, retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id. 

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent evaluation for post-traumatic stress disorder 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household) but generally 
functioning pretty well and has some meaningful interpersonal 
relationships.  

A GAF of 71 to 80 means that id symptoms are present, they 
are transient and expectable reactions to pschosocial 
stressors (e.g., difficulty concentrating after a family 
argument) with no more than slight impairment in social, 
occupational, or school functioning ( e.g., temporarily 
falling behind in schoolwork).  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  


Analysis

The veteran, who has been awarded the Purple Heart Metal, 
contends, including at his September 2005 hearing, that he 
should be assigned an initial evaluation in excess of 30 
percent prior to November 17, 2005 and an evaluation in 
excess of 50 percent beginning November 17, 2005, for his 
service-connected PTSD because of increased symptomatology.  

The evidence prior to November 17, 2005 reveals that he was 
diagnosed with PTSD and depression in VA treatment records 
from March 2000 to November 2005.  GAF scores ranged from 77 
in February 2002 to 60 in September 2005.  

When examined by VA in February 2003, the veteran noted 
periodic anxiety attacks.  He had retired after working for 
42 years; he had been married for 46 years.  

On mental status evaluation, the veteran became tearful.  His 
speech was relevant and coherent.  His memory was intact, and 
cognition was grossly intact.  His mood was sad.  He denied 
auditory and visual hallucinations.  There was no evidence of 
a thought disorder.  Insight and judgment were fair to good.  
The veteran said that he had intrusive recollections almost 
every day, nightmares 1-3 times a week, insomnia, periodic 
irritability, difficulty concentrating, and hypervigilance.  

The diagnoses in February 2003 were those of PTSD; dysthymia; 
and major depression, recurrent.   His GAF score was 60.  It 
was noted that although the veteran had been generally 
functioning pretty well and had some meaningful interpersonal 
relationships, he also had numerous symptoms of depression 
and insomnia as well as some impairment in social 
functioning.  

On VA psychiatric examination in January 2005, the veteran's 
thoughts appeared to be logical and coherent.  He said that 
his sleep was good with the help of his medications.  He 
denied suicidal ideation or hallucinations, but had 
increasing problems being in crowds.  He noted flashbacks and 
nightmares of Korea about every 2-4 weeks.  He thought about 
Korea every day.  PTSD and a depressive disorder were 
diagnosed, and the veteran's GAF score was 60.  

It was noted that the veteran reported no significant change 
in functioning since examination in February 2003.  The 
examiner concluded that the veteran's increased 
symptomatology over the previous several years was closely 
related to his retirement from work and lack of structured 
time in retirement.

When examined by VA in November 2005, the veteran said that 
he was preoccupied with dreams and recollections of Korea.  
The veteran appeared depressed and anxious.  There was no 
gross impairment of thought process or communication.  

The veteran denied having delusions and hallucinations, as 
well as suicidal or homicidal ideations.  He was fully 
oriented without obsessive or ritualistic behavior.  He had 
panic attacks when in a crowd.  He had problems with 
insomnia.  PTSD, chronic, moderately severe was diagnosed; 
his GAF score was 55.  The veteran was considered 
unemployable.  

VA treatment records from November 2005 to September 2007 
reveal GAF scores of 62 in June 2006 and of 60 in April and 
June 2007.  

The veteran complained on VA psychiatric evaluation in April 
2007 of trouble with sleep, lack of motivation and 
initiative, irritability, outbursts of anger, dislike of 
crowds and recurring and intrusive recollections of events of 
Korea.  He did not have obsessive or ritualistic behavior, 
panic attacks, suicidal or homicidal thoughts, or problems 
with hygiene.  

The diagnoses in April 2007 were those of PTSD and depressive 
disorder; the GAF score was 64.  The examiner concluded that 
the veteran's PTSD symptomatology did not prevent him from 
working and that the extent of his social and industrial 
impairment did not appear worse than it was in previous 
baseline evaluations.  

It was reported in September 2007 that MMPI psychological 
testing results showed moderate severity of PTSD 
symptomatology.  

Based on the evidence of record, the Board concludes that the 
symptomatology of the service-connected PTSD is productive of 
a disability picture that more nearly approximates the 
criteria for a rating of 50 percent beginning on February 10, 
2003, the date of VA evaluation, because of such factors as 
insomnia, recurring nightmares of Korea, frequent intrusive 
memories of Korea, difficulty with concentration, 
hypervigilance, irritability, depression, and difficulty in 
crowds that result in occupational and social impairment with 
reduced reliability and productivity.  38 C.F.R. § 4.7 
(2007).  The Board also notes that this examination is the 
beginning of GAF scores below 65.  

However, the Board finds that a higher evaluation is not for 
assignment for service-connected PTSD either prior to 
November 17, 2005, or from this date, because the evidence of 
record does not show the symptomatology associated with a 
schedular evaluation of 70 percent, such as suicidal 
ideation; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation; or neglect of personal appearance and 
hygiene.  

Additionally, the lowest GAF score on file, 55 on VA 
examination in November 2005, is indicative of no more than 
moderate symptomatology.  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

Accordingly, based on the evidence on file, the Board 
concludes that a staged ratings is warranted for the 
veteran's service-connected PTSD as noted above.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has considered whether the increased rating issue 
on appeal should be referred to the Director of the 
Compensation and Pension Services for extraschedular 
consideration.  An extraschedular disability rating is 
warranted if the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1) 
(2007).  

While the above analysis certainly reveals some impairment in 
earning capacity due to PTSD, as evidenced by the rating 
assigned to the disability, marked interference with 
employment has not been shown due solely to the veteran's 
service-connected PTSD nor has the veteran been hospitalized 
for PTSD.  

The Board finds nothing in the record that may be termed so 
exceptional or unusual as to warrant an extraschedular 
rating.  In fact, it was noted on VA evaluation in April 2007 
that the veteran's PTSD symptoms do not prevent him from 
working.  VA examinations have found normal thought content 
and process and no delusions or hallucinations.  Therefore, 
the RO's determination not to refer this case for extra-
schedular consideration was appropriate.  

Finally, in reaching the decision that a rating in excess of 
50 is not warranted, the doctrine of reasonable doubt was 
considered.  However, as the preponderance of the evidence is 
against a rating in excess of that granted by this decision, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


Tinnitus

The facts of this case are not in dispute.  In a rating 
decision dated in March 2001, service connection for tinnitus 
was granted, and a 10 percent evaluation was assigned 
effective on March 23, 2000.  The veteran timely appealed the 
rating assigned for tinnitus.  

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, Note 2 (2006).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U. S. 
Court of Appeals for Veterans Claims (Court) reversed a Board 
decision that found that, under pre-June 2003 regulations, no 
more than a single 10-percent rating could be provided for 
tinnitus, whether perceived as bilateral or unilateral.  

The Court held that pre-1999 and pre-June 13, 2003, versions 
of Diagnostic Code 6260 required that VA assign dual 10-
percent ratings for "bilateral" tinnitus where it was 
perceived as affecting both ears.  

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  

The specific claims affected by the stay essentially included 
all claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent was sought.  

Thereafter, the Federal Circuit reversed the Court's decision 
in Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10-percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, No. 05-7168 (Fed. Cir. June 
19, 2006).  

Citing Supreme Court precedent, the Federal Circuit explained 
that an agency's interpretation of its own regulations was 
entitled to substantial deference by the courts as long as 
that interpretation was not plainly erroneous or inconsistent 
with the regulations.  Id, slip op. at 9-10.  

Finding that there was a lack of evidence in the record 
suggesting that VA's interpretation of Diagnostic Code 6260 
was plainly erroneous or inconsistent with the regulations, 
the Federal Circuit concluded that the Court erred in not 
deferring to VA's interpretation.  

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.  

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10 percent 
evaluation for tinnitus.  

Therefore, the veteran's claim for a separate 10 percent 
rating for his service-connected tinnitus must be denied 
under both the new and old versions of the regulation.  

As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

Because the claim is being denied as a matter of law, no 
further development under VCAA or previously existing law is 
warranted.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 
(2004).  


ORDER

An initial rating of 50 percent for the service-connected 
PTSD prior to November 17, 2005 is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  

An increased, initial  rating in excess of 50 percent for the 
service-connected PTSD is denied.  

The claim for a separate 10 percent rating for the service-
connected tinnitus is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


